Citation Nr: 1449271	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-19 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

The Board notes that the July 2009 rating decision also denied service connection for residuals of an umbilical hernia and residuals of a pilonidal cyst.  The Veteran entered a notice of disagreement as to the denial of all four issues in October 2009.  However, in a March 2010 Decision Review Officer decision, service connection for umbilical hernia, status post herniorrhaphy, and pilonidal cyst, status post cystectomy, was granted.  As such is a full benefit sought on appeal with respect to such issues, they are not properly before the Board.  

In August 2014, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.  At such time, the Veteran submitted additional evidence consisting of web documents addressing Boeing's history of the F-4 Phantom II, a decibel loudness comparison chart, and a Naval Research Advisory Committee Report on Jet Engine Noise Reduction in support of his claims.  Such new evidence was accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.  

As a final preliminary matter, the Board notes that this appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless claims file, there is another paperless electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through March 2012, which were considered in the May 2012 supplemental statement of the case, they are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


      REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

In documents of record and at his Board hearing, the Veteran contends that he suffers from bilateral hearing loss and tinnitus as a result of his in-service noise exposure aboard the aircraft carrier the USS Midway.  Specifically, he has asserted noise exposure while serving as an aviation hydraulics supervisor, a job listed in the Department of Defense's Duty Military Occupational Specialties Noise Exposure Listing as having a moderate probability of noise exposure.  In support of such contention, he submitted Boeing's history of the F-4 Phantom II, a decibel loudness comparison chart, and a Naval Research Advisory Committee Report on Jet Engine Noise Reduction.

In light of the Veteran's in-service noise exposure, he was afforded a VA examination in November 2009 in order to determine the nature and etiology of his bilateral hearing loss and tinnitus.  At such time, the Veteran reported his in-service and post-service noise exposure, and indicated that he had tinnitus since service.  Following an audiometric examination, the examiner diagnosed bilateral hearing loss and tinnitus.  However, he opined that such disorders are less likely as not caused by the result of noise exposure while in service as electronic hearing testing conducted at enlistment, during service, and discharge showed that he did not have ear damage while in service.  

The Board finds that such opinion is inadequate as a review of the Veteran's service treatment records do, in fact, reveal shifts in his hearing acuity during service.  Specifically, upon his entrance to service in February 1977, audiometric testing revealed the following results:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
5
10
15
5
5

Subsequently, while serving aboard the USS Midway, he participated in a Hearing Conservation Program.  September 4, 1979, audiometric testing revealed the following results:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
10
10
0
LEFT
15
20
20
15
10

September 24, 1979, audiometric testing revealed the following results:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
5
10
LEFT
10
20
20
20
20

December 1979 audiometric testing revealed the following results:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
10
5
5
LEFT
20
20
15
15
15

Finally, upon the Veteran's separation from service in January 1981, he reported that he did not know if he had hearing loss and audiometric testing revealed the following results:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
10
20
20
10
10

Furthermore, subsequent to the November 2009 VA examination, the Veteran testified that he recalled experiencing a decrease in his hearing acuity and the beginning of the ringing in his ears during service.  He further indicated that such symptomatology has continued to the present time.  Additionally, the Veteran discussed the lack of adequate hearing protection during service as well as his minimal post-service noise exposure.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination is inadequate where the examiner does not comment on the Veteran's reports of in-service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion in which the examiner considers the Veteran's hearing threshold shifts during service as well as his lay statements regarding the onset and continuity of his bilateral hearing loss and tinnitus symptomatology. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's November 2009 audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the November 2009 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion as to whether the Veteran's diagnosed bilateral hearing loss and/or tinnitus are at least as likely as not related to his acknowledged in-service noise exposure. 

In offering such opinion, the examiner should specifically discuss and consider the aforementioned hearing threshold shifts during service, the Veteran's report at discharge that he did not know if he had hearing loss, and his statements addressing the type of in-service noise exposure, the onset of his decreased hearing acuity and tinnitus, and the continuity of such symptomatology.

The rationale for any opinion offered should be provided.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



                   _________________________________________________
                A. JAEGER
                         Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


